Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to election filed on 11/4/2022
	Claims 1-17 	= elected without traverse are pending.
Claims 18-20	= canceled
Claims 21-23	= new

		Claim Objections
In independent claims 1, 9 and 21, the first occurrence “the analog IC” lacks antecedent basis.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record De Dood (US 2015/0143309)
Regarding claim 1, the prior art discloses:
A method, comprising: 
receiving, by a processing device (see  computer in abstract/summary/fig 
37), device specifications for the analog IC (i.e., one or more of  transistors, transistor width, gate length, fingers, diffusion regions, , FINFET, analog circuitry, amplifier, Nwell, Pwell,  NMMOS, PMOS, in one or more of par 69-72, 165, 338, fig 2, 14, 16, 18-19, 29); 
generating, by the processing device, a non-final layout (i.e., archetype /prepared layout, starting layout, proposed layout (par 62, 80, 145, 284)) of the analog IC using the device specifications; 
partitioning, by the processing device, the non-final layout into a plurality of sub- cells (i.e., break the cell down into a number of functional blocks (par 69), breaking up the layout shape into overlapping rectangles (par 87), break cell, break between Nwell and Pwell (fig 32)); 
performing, by the processing device, a quality control check (see one or more of design rules, alignment/overlap rules, design constraints, rule checking operation/process, layout check, layout constraints, size constraints, min/max  sizes of transistor, min/max distance, layout guideline compliance, spacing rule, customized constraints, DFM rules, layout guideline checking, overlap constraints, as disclosed in one or more of abstract, par 11-15, 18-19, 47, 49, 41, 61-62, 64-65, 67-72, 92, 137, 145, 239-242, 271, 279-280, 284, 300-303, 324) on each sub-cell in the plurality of sub-cells to produce verified sub-cells; 
merging (i.e., one or more of connection between the overlapping regular-shaped section, establishing connection lines between pairs of edges, bring the two candidate layout patterns into alignment during the cell generation operation,
create/produce overlapping rectangles, intersect lines, layout pattern hit point combinations, track overlap, cell alignment, cell overlapping, cell adding, combination of cells, as disclosed in one or more of par 78-79, 83-88, 123-126, 148-149, 157-158, 172, 292-297, 306-308, 351-359), by the processing device, the verified sub-cells to form a merged layout (i.e., see  one or more of valid layout, aim of the archetype layout is to capture the design intent of what the final layout should look like, layout data determined from the archetype layout in order to generate the layout of the cell, layout conforming to the design rules; a standard cell layout that conforms to the archetype layout, and hence conforms to the design rules of the process technology, produce a standard cell layout matching the archetype layout, produce a corresponding layout, co-optimized layout, converts a starting layout (namely the archetype layout) into a new layout that has been optimized for a potentially unlimited number of competing layout requirements, starting layout to be converted into a new layout that has been optimized for these various competing layout requirements, optimal cell layout, optimum layout for DFM,  as disclosed in one or more of abstract, par 61-62, 80, 184, 224, 229, 232-233, 237, 28 ) of the analog IC; and 
performing, by the processing device, a quality control check (see one or more of design rules, alignment/overlap rules, design constraints, rule checking operation/process, layout check, layout constraints, size constraints, min/max  sizes of transistor, min/max distance, layout guideline compliance, spacing rule, customized constraints, DFM rules, layout guideline checking, overlap constraints, as disclosed in one or more of abstract, par 11-15, 18-19, 47, 49, 41, 61-62, 64-65, 67-72, 92, 137, 145, 239-242, 271, 279-280, 284, 300-303, 324) on the merged layout to produce a verified merged layout.
(Claim 2) providing the verified merged layout to a process design kit (one or more of layout pattern for a target process technology, process technology independent layout, layout design having regard to the design rules of the target process technology, layout constraints for the target process technology,  as disclosed in one or more of  par 61, 73, 76-77, 98, 102-103, 116-117, 185, 237, 240)
(Claim 3) providing the verified merged layout to the process design kit comprising including each verified sub-cell in a library (cell library in one or more of par 6-9, 11, 107, 115, 121-122, 130, 141, 145, 147, 156-167, 175, 178, 246, 262, 284, 298-299, 317, 320-323, 331-334)
(Claim 4) wherein partitioning the non-final layout into the plurality of sub-cells comprises: receiving, by the processing device, partition information on the non-final layout; based on the device specifications and the partition information (fig 1-3, 7-20, 24-29), determining, by the processing device, first cut locations for a first set of cuts to be made along a first direction in the non-final layout of the analog IC (fig 17-19 and related text); based on the device specifications and the partition information, determining, by the processing device, second cut locations for a second set of cuts to be made along a second direction in the non-final layout of the analog IC (fig 17-19 and related text); causing, by the processing device, the non-final layout of the analog IC to be cut at the first cut locations (fig 17-19 and related text) to produce a temporary layout; and causing, by the processing device, the temporary layout to be cut at the second cut locations (fig 17-19 and related text) to produce the plurality of sub-cells.
(Claim 5) wherein the partition information comprises, for each sub-cell, a cell type, a starting point and an ending point along the first direction, and a starting point and an ending point along the second direction (see one or more of fig 3, 9, 14, 21-22, 24-26).
(Claim 6) wherein performing the quality control check on each sub-cell in the plurality of sub-cells comprises performing design rule checking (par 123, 148-149, 298, 314) on each sub-cell in the plurality of sub-cells.
(Claim 7) wherein performing the quality control check on each sub-cell in the plurality of sub-cells comprises performing layout versus layout verification 
(i.e., one or more of archetype layout providing a valid layout pattern for the cell having regard to design rules, layout data determined from the archetype layout in order to generate the layout of the cell, layout checks that may be performed in one embodiment to determine whether the layout conforms to predetermined layout guidelines specified having regards to a target process technology, layout pattern section for the target process technology stored in the matching mapping entry, matching layout, compliance between existing layout and new layout, corresponding layout, ensure layout matching, as disclosed in one or more of  par 15, 18-19, 49, 97, 102-104, 106, 116-117, 186, 191-194, 205, 219. 228-229) on each sub-cell in the plurality of sub-cells.
(Claim 8) wherein performing the quality control check on the merged layout comprises performing layout versus layout verification (i.e., one or more of archetype layout providing a valid layout pattern for the cell having regard to design rules, layout data determined from the archetype layout in order to generate the layout of the cell, layout checks that may be performed in one embodiment to determine whether the layout conforms to predetermined layout guidelines specified having regards to a target process technology, layout pattern section for the target process technology stored in the matching mapping entry, matching layout, compliance between existing layout and new layout, corresponding layout, ensure layout matching, as disclosed in one or more of  par 15, 18-19, 49, 97, 102-104, 106, 116-117, 186, 191-194, 205, 219. 228-229) on the merged layout.
Claims 9-17 and new claims 21-23 recite similar subject matter and are rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL DINH/Primary Examiner, Art Unit 2851